United States Court of Appeals
                     For the First Circuit


No. 15-1190

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    OSCAR FIGUEROA-QUIÑONES,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on October 31, 2016, is
amended as follows:


     On page 5, line 16, "or promote respect of" is changed to
"or promote respect for".




                                - 1 -